Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Grauer discloses a method for augmented reality where 
obtaining first image data of a first image that is taken of a surrounding environment of the apparatus ([0020] Camera is configured to acquire an image of a real-world scene); combining the rendered background image and a second image of a virtual object to obtain a fusion image ([0018] where a self-image is taken by a user and an image fusion is implemented with the background image); and controlling a display screen to display the fusion image (Figure 6, item 218 where the image is displayed).  
Yuen discloses obtaining an environment parameter that is indicative of a rendering mode; and performing, by the processing circuitry, a set of image processing operations associated with the rendering mode on the first image data of the first image to obtain a rendered background image (Claim 14; since the parameters are scene dependent, different parameters constitutes different rendering mode). 
Nagar et al. discloses the rendering mode includes an infrared mode, a night vision mode, a cartoon mode, or a sketch mode, and a rendered background image that has a visual effect indicated by the rendering mode ([0054] the vicinity area touched by an input could be rendered as 3D mesh rendering … cartoon shading … night vision (mode); it would have been obvious to one of ordinary skill in the art to include these 
Clement discloses generating a second image that includes a virtual role image of a virtual role in the augmented reality game, the virtual role representing a user and controllable by the user to interact with a virtual object in the augmented reality game ([0129] an avatar representing a user within the environment is generated, the avatar is defined by an attribute of the virtual environment and the avatar can interact with an object within the virtual environment).
Postal et al. discloses receiving a user operation corresponding to an interaction between the virtual role and the virtual object in the augmented reality game, updating, by the processing circuitry executing the game engine of the augmented reality game, the second image showing the interaction by at least adjusting the virtual role image according to the user operation: and updating the fusion image for display according to the updated second image ([0013] where a graphical object, representing a user, interacting with an object in an immersive virtual environment is updated).
The combined Grauer, Yuen, Nagar, Clement and Postal do not explicitly teach
analyzing the first image to identify a virtual object in the augmented reality game according to at least one element in the first image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        December 15, 2021